Citation Nr: 0519558	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES
.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to July 
1966, including service overseas during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which denied the veteran's claims 
for entitlement to service connection for a mental condition 
in general and PTSD in particular.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in March 2005.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal encompasses two issues:  service connection for 
PTSD, and service connection for a psychiatric disability 
other than PTSD.  These issues have been separately claimed 
by the veteran and separately adjudicated by the RO.  This is 
the correct approach, inasmuch as the claim of entitlement to 
service connection for PTSD involves the application of 
specific law unique to that disability.  

As discussed below, the Board is deciding the PTSD claim and 
remanding the other issue for additional development. 
 
1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the 
evidentiary requirements for a service connection claim, 
including "a relationship between your current disability 
and an injury, disease, or event in military service."  The 
February 2004 SOC detailed the specific requirements for a 
claim of entitlement to service connection for PTSD pursuant 
to 38 C.F.R. § 3.304(f) (2004).

Thus, the January 2003 letter, along with the February 2004 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The January 
2003 letter informed the veteran that VA would request "all 
records held by Federal agencies, to include your service 
medical records or other military records, and medical 
records at VA hospitals."  The letter also informed the 
veteran that the RO was requesting his service medical 
records, and asked that "If you have military medical 
records already in your possession, then please submit them.  
Original records are preferable to copies."  The veteran was 
also asked to submit an original or certified copy of his DD 
214 or other separation papers.  The January 2003 letter also 
indicated that VA would assist the veteran by providing a 
medical examination or getting a medical opinion if necessary 
to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2003 letter informed the veteran that VA was 
"making reasonable efforts to help you get private records 
or evidence necessary to support your claim.  We'll tell you 
if we're unable to get records that we requested."  The 
letter asked the veteran to "Complete and return an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for each health care provider so that we can 
obtain treatment information.  You may want to obtain and 
send the information yourself."  Additionally, the January 
2003 letter emphasized: "You must give us enough information 
about these records so that we can request them from the 
agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2003 letter requested: 
"Please send what we need."  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the January 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the January 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claim, which was by rating decision in February 2003.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's VA and 
private treatment records.  The veteran was provided a VA 
psychiatric examination in December 2003, the results of 
which will be referred to below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
a psychiatric evaluation and rendered appropriate diagnoses 
and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented testimony at 
a hearing chaired by the undersigned which was conducted by 
means of video teleconferencing in March 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Factual background

The veteran's service medical records are negative for any 
complaints, diagnoses or treatment of a psychiatric problem.

Outpatient treatment records from the VA medical center 
(VAMC) in Hines, Illinois, beginning in January 1973 and of 
record.  These are negative for a diagnosis of PTSD.

The veteran presented for a VA psychiatric examination in 
December 2003.  The examiner took a detailed history of the 
veteran's complaints, including depression, suicidal ideation 
and alcohol dependence.  Mental status examination revealed a 
mood of depression, worry and anxiety.  The examiner's 
diagnosis was "depressive disorders.  Criteria for PTSD was 
not met."  

The veteran testified via videoconferencing before the 
undersigned Veterans Law Judge from the Chicago RO in March 
2005 as to stressful events he experienced aboard the USS 
Independence during the Vietnam War. 

Analysis

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), current disability, there is no 
competent medical evidence that the veteran has PTSD.  The 
veteran's VAMC outpatient treatment records show numerous 
diagnoses of alcohol abuse and depression; however, there is 
no diagnosis of PTSD of record.  Furthermore, and crucially 
the December 2003 VA psychiatric examiner stated that the 
veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD.
  
There is no competent medical evidence to the contrary.  The 
veteran has neither submitted nor pointed to a competent 
diagnosis of PTSD, notwithstanding ample opportunity to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [a claimant has 
the responsibility to support a claim for VA benefits].

To the extent that the veteran himself is attempting to 
provide evidence concerning the existence of his PTSD, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran argued in an October 2003 statement that PTSD was 
not a recognized disability until 1980, so he could not have 
been diagnosed with such in service or immediately following 
service.  However, the crucial question is whether there is a 
current diagnosis of PTSD.  The veteran acknowledges that 
PTSD has been recognized as a psychiatric diagnosis for a 
quarter of a century, and still there is not a scintilla of 
competent medical evidence which indicates that the veteran 
has PTSD.  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of a diagnosis of PTSD, service connection therefor 
may not be granted.  

Accordingly, the element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, is not met, and the 
veteran's claim fails on that basis alone.  For the sake of 
completeness, the Board will address the remaining two 
elements.

With respect to element (2), in service disease or injury, 
there is no evidence of a psychiatric disease in service, and 
as noted above the veteran does not appear to so contend.  In 
any event, PTSD was not recognized as a psychiatric diagnosis 
until the 1980s.

Turning to the matter of in-service injury, which the Board 
believes includes psychic trauma or "stressors," the Board 
initially finds that the veteran did not engage in combat 
with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  
The veteran's military occupational specialty was postal 
clerk, and he did not receive any decorations or awards 
indicative of combat status.  Although the veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990). 

The record provides essentially no supportive evidence that 
the veteran engaged in combat with the enemy.  Indeed, the 
veteran's claimed stressors do not involve his actual 
participation in combat.  The Board therefore concludes that 
combat status has not been demonstrated in this case.

The veteran argues that his presence in a combat zone allows 
for presumptive service connection for PTSD.  This claim is 
without merit.  Section 1154(b) requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999). 

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.

The veteran mentions being attacked and severely beaten by 
unknown assailants in June 1965.  The Board notes that the 
veteran does not claim that his attack was sexual in nature, 
which would involve special considerations.  See Patton v. 
West, 12 Vet. App. 272 (1999).  As to the alleged attack, the 
veteran offered a date of the incident, June 10, 1965, but 
has admitted that he does not know the assailants and did not 
report the incident to anyone.  Therefore, there is no way to 
corroborate this alleged stressor.  

The veteran also mentioned an explosion aboard the ship on 
which he was serving
However, he admitted in October 2002 that he was not aboard 
ship when this incident occurred.  During his March 2005 
hearing testimony, the veteran, evidently for the first time,  
indicated that he witnessed a fellow serviceperson get 
decapitated by a propeller of a plane aboard the aircraft 
carrier upon which he served.  See the hearing transcript, 
page  4.  He then indicated, however, that he did not 
actually see the event ("by that time it was cleaned up").  
These alleged stressors hardly qualify as events during such 
service that are "outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone,' such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed."  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Element (2) of 38 C.F.R. § 3.304(f) is also not met.

With respect to element (3), medical nexus, because there is 
no diagnosis of PTSD, there is no medical opinion which 
relates a diagnosis of PTSD to an 
in- service stressor.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, none of the elements are met.  In the absence of 
any of the required elements under 38 C.F.R. § 3.304(f), the 
claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

As a final comment, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
establish a claim of entitlement to service connection for 
PTSD.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  At 
the very least, if he wishes to reopen his claim he must 
furnish a medical diagnosis of PTSD and specifics concerning 
his stressors.
 
Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that, contrary to the assertions made 
by the veteran, a preponderance of the evidence is against 
this claim.  The benefit sought on appeal is accordingly 
denied


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.

The veteran is also seeking service connection for an 
acquired psychiatric disability, other than PTSD.  The Board 
initially observes that unlike the PTSD claim, there is of 
record competent medical evidence that a psychiatric 
disability, depression has been diagnosed.  [The veteran also 
has a history of alcohol abuse.  However, such is considered 
to be misconduct and cannot be service connected.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).] 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.  

It appears that although medical records from the Hines VAMC 
have been associated with the veteran's VA claims folder, 
these may not encompass all available records from that 
facility.  Records from that facility were recently submitted 
by the veteran dating back to the 1970s that were not 
previously a part of the claims folder.  A complete set of 
records from the Hines VAMC should be associated with the 
veteran's VA claims folder.  Additionally, there are no 
records from the Oak Lawn VAMC in the veteran's claims 
folder.  Treatment records from that facility, if existent, 
should also be associated with the veteran's claims folder.

The Board appreciates that recent VA treatment records may be 
of limited value in a case, such as this, in which the 
question to be answered involves medical nexus.  However, a 
review of these records is necessary in order to determine 
whether, in fact, nexus was in fact addressed.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
request that he identify all health 
care providers who have examined or 
treated him for psychiatric problems 
since his discharge from naval 
service.  After receiving a response 
the veteran, VBA should take 
appropriate steps to secure all 
treatment records so identified.  In 
any event, any additional treatment 
records pertaining to the veteran from 
the Hines VAMC not currently of 
record, and all treatment records from 
the Oak Lawn VAMC should be obtained.  
VBA should also request all treatment 
records from the Madden Zone Center 
and Manteno State Hospital pertaining 
to the veteran.  All records obtained 
from these facilities should be 
associated with the veteran's VA 
claims folder.  

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


